internal_revenue_service number release date index number -------------------------------- ---------------------------------------------- ------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------- telephone number ---------------------- refer reply to cc ita b04 plr-135714-17 date date ---------------------------------------------- -------------------------- -------------------- ---------------------- ------------------------------------------------ ------------------------- ----------------------------------------------- -------------------------------------------- -------------------------- -------------------------- --------------- ----------------- -------------------- --------------------- --------------------- ----------------- ------------------- --------------------- --------------------- legend taxpayer llc1 llc2 llc3 llc4 affiliate x y date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dear -------------- this is in response to a request for a private_letter_ruling submitted on your behalf by your authorized representative specifically you request a ruling that certain dispositions of real_property acquired from a related_party in a previous like-kind_exchange satisfy the requirements of sec_1031 of the internal_revenue_code plr-135714-17 facts taxpayer is a multi-member limited_liability_company that is treated as a partnership for federal_income_tax purposes taxpayer uses the calendar taxable_year and the accrual_method of accounting for federal_income_tax purposes llc1 and llc2 are each a single-member limited_liability_company wholly owned by taxpayer that is disregarded for federal_income_tax purposes llc3 is a partnership for federal_income_tax purposes with taxpayer and others as partners each holding a capital interest in llc3 llc4 is a single-member limited_liability_company wholly owned by llc3 through five tiers of other wholly-owned single-member limited_liability companies each of which is disregarded for federal_income_tax purposes taxpayer will continue to own indirectly more than x percent of the interests in llc4 through llc3 affiliate is treated as a corporation for federal_income_tax purposes and uses the calendar_year and the accrual_method of accounting for federal_income_tax purposes on date affiliate was a related_person to taxpayer as that term is defined under sec_1031 of the code on date taxpayer through disregarded entities acquired i two parcels of land collectively property and ii one parcel of land property as replacement_property in a direct like-kind_exchange between taxpayer and affiliate treating the transaction as an exchange under sec_1031 initial exchange in the exchange llc1 acquired property with an aggregate estimated market_value of dollar_figurea and an aggregate estimated_tax basis of dollar_figureb and llc2 acquired property with a fair_market_value of dollar_figurec and an estimated_tax basis of dollar_figured in exchange for relinquishing several properties with an aggregate estimated market_value of dollar_figuree and an aggregate estimated_tax basis of dollar_figure f to affiliate all relinquished and replacement properties transferred as part of the initial exchange were free and clear of any debt taxpayer through llc1 will dispose_of property as part of a second like-kind_exchange under sec_1031 of the code second exchange the purpose of this transaction is to acquire further property as replacement_property to be utilized as taxpayer continues its trade_or_business taxpayer will not receive any cash or other non-like kind property in the second exchange in addition taxpayer through llc2 will dispose_of property to llc4 by merger which will be accounted for as a contribution of y percent of taxpayer’s interest in llc2 through llc3 contribution the contribution will be solely in exchange for an additional interest in llc3 the value of which will equal the value of the property contributed with no cash or other consideration received by taxpayer the contribution will be treated as a contribution to a partnership under sec_721 of the code plr-135714-17 affiliate still owns all the property it acquired from taxpayer in the initial exchange and to taxpayer’s knowledge affiliate has no intent to dispose_of the property furthermore at the time of the initial exchange taxpayer did not intend nor had a prearranged plan to enter into the subsequent transactions discussed in this ruling requested ruling sec_1 whether the disposition of property as part of the second exchange will qualify for the non-tax avoidance exception under sec_1031 whether the disposition of property to llc4 through llc3 as part of the contribution will qualify for the non-tax avoidance exception under sec_1031 applicable law analysis sec_1031 of the code provides that no gain_or_loss is recognized on the exchange of real_property held for productive use in a trade_or_business or for investment if the property is exchanged solely for real_property of like_kind to be held either for productive use in a trade_or_business or for investment sec_1031 provides that if- a a taxpayer exchanges property with a related_person the first_disposition b there is nonrecognition_of_gain_or_loss to the taxpayer under sec_1031 on the first_disposition determined without regard to sec_1031 and c before the date years after the date of the last transfer that was part of the first disposition- i ii the related_person disposes of the property or the taxpayer disposes of the property received in the exchange from the related_person that was of like_kind to the property transferred by the taxpayer both i and ii referred to as the second_disposition there is no nonrecognition_of_gain_or_loss under sec_1031 to the taxpayer on the first_disposition any gain_or_loss recognized by the taxpayer by reason of sec_1031 must be taken into account as of the date on which the second_disposition occurs sec_1031 provides that for purposes of the application of sec_1031 a second_disposition is not taken into account if it is established to the satisfaction of the secretary that neither the first_disposition nor the second_disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that sec_1031 does not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus if a transaction with a related_party is set up with tax_avoidance as one of its principal purposes sec_1031 will not apply to this series of transactions plr-135714-17 both the ways_and_means_committee report and the senate_finance_committee print describe the policy concern that led to enactment of sec_1031 because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect ‘cashed out’ of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite the senate_finance_committee print however also gives three examples of situations for which it is deemed established for purposes of sec_1031 c that neither the exchange nor the subsequent disposition has as one of its principal purposes the avoidance of federal_income_tax one of the three involves dispositions of property in nonrecognition transactions s print no in the present case the acquisitions of replacement_property by taxpayer through llc1 and llc2 from affiliate a related_party to taxpayer in the initial exchange will be followed by dispositions within years of the initial exchange of the property in nonrecognition transactions llc1 will dispose_of property as part of a like-kind_exchange under sec_1031 in the second exchange and taxpayer has represented that it will not receive any cash or other non-like kind property in the second exchange in addition llc2 will dispose_of property in a nonrecognition_transaction under sec_721 with no cash or other consideration received by taxpayer llc1 and llc2 are disregarded entities so the dispositions of both property and property are considered to have been made by taxpayer since both dispositions are in nonrecognition transactions and taxpayer receives neither cash nor other consideration that would trigger gain in the dispositions the dispositions are under sec_1031 ignored in determining whether sec_1031 applies to require gain recognition in the initial exchange ruling sec_1 the disposition of property as part of the second exchange will qualify under sec_1031 thus the disposition of property as part of the second exchange will under sec_1031 not be taken into account in determining whether taxpayer disposed of property within years of the initial exchange plr-135714-17 the disposition of property to llc4 through llc3 will qualify under sec_1031 thus the disposition of property as part of the contribution will under sec_1031 not be taken into account in determining whether taxpayer disposed of property within years of the initial exchange caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion concerning whether the disposition of property is in a transaction to which sec_1031 applies or whether the disposition of property is in a transaction to which sec_721 applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely stephen j toomey senior counsel branch office of associate chief_counsel income_tax accounting
